On September 8, 1941, judgment was entered in the chancery court of White county in different amounts against appellants, Jim W. Quattlebaum, et al. On appeal this judgment was affirmed by this court. Quattlebaum v. Busbea, 204 Ark. 96, 162 S.W.2d 44. The judgment defendants in that case were found to have diverted funds from the "transportation budget" and by rather devious methods, to have used those funds in finishing a gymnasium for the school, which gymnasium also contained two or three classrooms.
At the 1943 session of the Legislature, act 67 was enacted and approved February 18, 1943. That act is as follows: "ACT 67.
"AN ACT to Relieve Officials and Employees of School Districts from Certain Technical Liability.
"Be it Enacted by the General Assembly of the State of Arkansas:
"SECTION 1. All directors, officials and employees of school districts who have drawn or caused to be drawn funds of their respective districts, which funds were expended for the actual benefit of said districts, in the construction of a building or buildings prior to January 1, 1943, and which are located on school property and used for school purposes, but which funds, through some error or misunderstanding of the law on the part of any such directors, officials or employees, were drawn from an improper account, or in an improper or unauthorized manner, are hereby relieved of any liability *Page 89 
on any claim, or judgment, for the benefit of any school district based on claim arising from any technical liability for the use of said school funds in such manner, and any such claim is hereby released, and any judgment based on any such claim heretofore rendered in favor of or for the use and benefit of any school district, against directors, officials and/or employees of any school district, in any court of this state, is hereby released, satisfied and cancelled.
"SECTION 2. Nothing in this act shall be so construed as to relieve from liability any school director or official or employee of any school district who has appropriated to his own use any funds of any school district for which said district does not obtain value in property or services, or who has knowingly caused to be paid to another any funds belonging to a school district for which said district did not receive value in property or services; nor shall anything in this act be construed to change the present law as to the duties and liabilities of county treasurers.
"SECTION 3. All laws and parts of laws in conflict herewith are hereby repealed, and this act shall be in force and effect from and after its passage.
"APPROVED: February 18, 1943."
The appellants in the present appeal on March 30, 1943, filed their complaint in the White chancery court to enjoin the sheriff of White county from levying an execution on the judgment and for a cancellation of the. judgment, basing their action on the provisions of act 67. Discovering, however, that this complaint had been prematurely brought, the act not carrying the emergency clause, they, filed, at a later date and after the act had become effective, a second complaint practically identical to that filed on March 30, 1943.
Motions were filed in each case by the defendants, appellees here to consolidate each case with the original case of Quattlebaum v. Busbea. These motions were granted by the court and the consolidation ordered. Then the defendants, appellees here, filed demurrers in *Page 90 
each case, which were sustained by the court, and appeals taken to this court. The two cases were here consolidated for hearing.
At the outset it is urged by appellants that the trial court erred in consolidating the cases brought by the plaintiffs-appellants with the original Busbea-Quattlebaum case. We believe the contention is well founded and that the order of consolidation as made by the chancellor was erroneous, but that it was harmless error, inasmuch as the record in the original case of Busbea v. Quattlebaum could have properly been brought into the present case as evidence, if and when the case should proceed to a hearing on the merits.
Act 67 is a general act. It applies to and operates uniformly on all members of a class, namely, "directors, officials and employees of school districts," and the classification is germane to the purpose of the act and is "characterized by some substantiate qualities or attributes which render such legislation necessary or appropriate for the individual members of the class." 25 R.C.L., p. 815, et seq.; State, ex rel., Attorney General, v. Lee, 193 Ark. 270, 99 S.W.2d 835. The purpose of the act is not limited to relief from a "judgment" but extends to and includes "any claim" which might be urged against the members of the class for the benefit of which it was enacted.
Act 67 is to be distinguished and differentiated from act 279 of 1933, which act in State, ex rel., Atty. Gen., v. Lee, supra, was held to be a special act, and therefore unconstitutional, in that act 279 of 1933 applied to one county collector only, against whom a suit was pending in a circuit court. Act 67 of 1943 releases and cancels not only any judgment in favor of a school district for funds "drawn from an improper account or an improper or unauthorized manner," but also relieves the named officials of "any liability on any claim or judgment," on account of any such improper or unauthorized withdrawal of funds.
Act 67, therefore, meets the tests of a general act, and by its terms creates a remedy in favor of the class *Page 91 
therein named. The appellants, under the allegations of their complaint, bring themselves within the provisions of the act and are entitled to a trial upon the merits. In this connection and for the guidance of the trial court, we hold that the judgment in the case of Quattlebaum v. Busbea,204 Ark. 96, 162 S.W.2d 44, is not res judicata of the issues in the case now before the court. To so hold would be to nullify Act 67 and make it of no effect.
The judgment for the defendants is reversed with instructions to the trial court to overrule the demurrers and proceed to a trial of the case upon its merits.
ROBINS, J., disqualified and not participating.